Citation Nr: 1725845	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-00 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of a cold injury to the left foot, rated as 0 percent disabling prior to March 9, 2016, and as 20 percent since March 9, 2016.

2.  Entitlement to an increased initial rating for residuals of a cold injury to the right foot, rated as 0 percent disabling prior to March 9, 2016, and as 20 percent since March 9, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonnese S. Crandol, Associate Counsel

INTRODUCTION

The Veteran served on active duty during the Korean Conflict Era and Peacetime Era from June 1948 to April 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A June 2016 rating decision increased the disability rating for residuals of cold injury of the right foot (previously rated residuals of cold injury of the bilateral feet), from 0 percent to 20 percent, effective March 9, 2016, and increased the disability rating for residuals of cold injury of the left foot (previously rated residuals of cold injury of the bilateral feet), from 0 percent to 20 percent, also effective March 9, 2016.  However, as these grant do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to March 9, 2016, the Veteran's cold injury residuals of the left foot were manifested by arthralgia, numbness, cold sensitivity, osteoarthritis, and a nail abnormality. 

2.   For the period prior to March 9, 2016, the Veteran's cold injury residuals of the right foot were manifested by arthralgia, numbness, cold sensitivity, and osteoarthritis, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis.

3.  For the period beginning March 9, 2016, the Veteran's cold injury residuals of the left foot were manifested by arthralgia, numbness, cold sensitivity, and osteoarthritis, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis.

4.  For the period beginning March 9, 2016, the Veteran's cold injury residuals of the right foot were manifested by arthralgia, numbness, cold sensitivity, and osteoarthritis, but not by tissue loss, nail abnormalities, color changes, locally impaired sensation, or hyperhidrosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no higher, for cold injury residuals of the left foot have been met for the period prior to March 9, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.27, 4.104, Diagnostic Code 7122 (2016).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for cold injury residuals of the right foot have been met for the period prior to March 9, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.27, 4.104, Diagnostic Code 7122 (2016).

3.  The criteria for an evaluation in excess of 20 percent for cold injury residuals of the left foot have not been met beginning March 9, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.27, 4.104, Diagnostic Code 7122 (2016).

4.  The criteria for an evaluation in excess of 20 percent for cold injury residuals of the right foot have not been met beginning March 9, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.321, 4.27, 4.104, Diagnostic Code 7122 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating the evidence of record, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on that relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Here, the medical evidence available is limited.  Still, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

Cold Injury Residuals, Bilateral Feet

The Board first turns to the Veteran's claims for increased disability ratings for cold injury residuals of the left and right feet, filed in December 2010.  These disabilities are currently evaluated as 0 percent disabling prior to March 9, 2016, and as 20 percent disabling thereafter.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016).
Under this Diagnostic Code, a rating of 10 percent is warranted for arthralgia or other pain, numbness, or cold sensitivity.  Id.

A 20 percent rating is warranted for arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis).  Id.

A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis).  Id.

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Id.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7122.  Id.

A. Period Prior to March 9, 2016

The Veteran reported that while he was in Korea in 1951, the weather was so cold that his feet froze.  They were frozen so badly that he was flown to the Army hospital in Osaka, Japan, in February 1951.  He further stated that he stayed in the hospital for two months.  He reported that his feet currently stay cold all the time and go numb.  He indicated that he experiences significant pain at times in his toes, and his toes are white and have no color.

The medical records available are limited.  Since separation from service, the only medical record available prior to March 9, 2016 is the Veteran's February 2011 VA examination.  During this examination, the Veteran reported feeling a needle in his toe approximately 2 times per week and only at night.  The Veteran also reported a cold sensitization.  The examiner noted that his gait was normal.  The bilateral feet demonstrated normal skin color without evidence of edema.  His feet were cool in temperature and mildly atrophic and dry with a smooth texture.  He exhibited no ulceration, no hair growth, or evidence of fungal formation.  The nails were normal bilaterally with the exception of part of the left foot's first toenail that was medially absent.  His reflexes were 2+ and symmetric at the bilateral patella and Achilles reflexes.  His sensation was intact, and his motor strength was normal.  He exhibited no pain or stiffness of the joints of his feet.  There was no evidence of deformity or swelling of his feet.  His strength was normal bilaterally.  There was no evidence of pes planus, callous formation, pain on manipulation of the joints, loss of tissue, or loss of digits.  There was no evidence of vascular insufficiency with the exception of hair loss.  Diagnostic imaging of the left and right foot revealed mild arthritic changes of the bilateral first metatarsophalangeal joints.  

Based on the foregoing, the Board finds that the Veteran's cold injury residuals of the left foot is entitled to a disability rating of 30 percent, and the right foot is entitled to a disability rating of 20 percent for the period prior to March 9, 2016.  

With respect to the left foot, to warrant a 30 percent disability rating, the Veteran must have presented with arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis).  Here, the February 2011 diagnostic findings revealed the Veteran had mild arthritic changes of the bilateral first metatarsophalangeal joints.  Additionally, the examiner noted that his left foot's first toenail was medially absent.  His feet were also cool in temperature.  However, during the examination, the Veteran did not exhibit arthralgia or other pain, numbness or cold sensitivity.  Still, the Veteran reported that he experiences numbness in his feet at night, and he has cold sensitization.  Additionally, his statement at this examination is consistent with his statement he submitted when he filed his initial claim for cold injury residuals of the bilateral feet in December 2010.  Lay evidence is competent with regard to facts perceived through the use of the five senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (b).  The nail abnormality on one of the toes of the left foot, the mild arthritic changes, and the numbness the Veteran experiences at night all satisfy the criteria for a 30 percent disability rating under Diagnostic Code 7122.  Accordingly, the Board finds that the Veteran experienced, in his left foot, two or more of the relevant additional symptoms set forth in the ratings criteria for a 30 percent disability rating under Diagnostic Code 7122 for the period prior to March 9, 2016.  The Veteran's cold injury residuals in his left foot have been assigned the maximum evaluation for the period prior to March 9, 2016.

With respect to his right foot, to warrant a 20 percent disability rating, the Veteran must have presented with arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis).  See Diagnostic Code 7122 (2016).  Diagnostic imaging from the February 2011 examination indicated the Veteran had mild arthritic changes in his right foot.  Additionally, the Veteran reported at this examination that he experiences chronic numbness at night and cold sensitivity in his right foot.  Accordingly, the Board finds that the Veteran's right foot cold injury residuals satisfies the criteria for a 20 percent disability rating under Diagnostic Code 7122 for the period prior to March 9, 2016.  The only difference between the left foot and the right foot is that a toe on the left foot has a "nail abnormalit[y]."  Id.  Therefore, the Veteran does not satisfy the criteria for a 30 percent disability rating in his right foot because the Veteran did not exhibit two or more of the relevant additional symptoms set forth in the ratings criteria for a 30 percent disability rating for the period prior to March 9, 2016.  Id.  

Based on the foregoing,  the Board finds that the Veteran's cold injury residuals of the left foot is entitled to a disability rating of 30 percent and the right foot is entitled to a disability rating of 20 percent for the period prior to March 9, 2016.  

B.  Period Beginning March 9, 2016

Since March 9, 2016, the only medical record available is the Veteran's March 2016 VA examination.  During this examination, the Veteran reported that he feels a sensation of fleeting pins sticking in his toes along with intermittent severe pain.  The Veteran did not take any medication.  To help alleviate his pain, the Veteran reported that he prays.  During the examination, the examiner indicated the Veteran had arthralgia or other pain, numbness, and cold sensitivity in his feet bilaterally.  Diagnostic imaging performed during the March 2016 examination indicated the Veteran had osteoarthritis in his bilateral feet.  Also, the Veteran regularly walked with a cane.  The examiner indicated that there were no functional impairments of either his left or right foot such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Furthermore, the examiner also indicated that the Veteran's cold injury residuals do not impact his ability to work.

Based on the foregoing, the Board finds that the Veteran's cold injury residuals of the feet bilaterally are not entitled to a disability rating in excess of 20 percent for the period beginning March 9, 2016.  To warrant an increased rating, the Veteran must have presented with the following: arthralgia or other pain, numbness, or cold sensitivity, plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesion, or osteoarthritis).  See Diagnostic Code 7122 (2016).  Here, the Veteran presented with foot pain, numbness, and cold sensitivity coupled with osteoarthritis bilaterally.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  The existence of any additional symptoms set forth in the diagnostic criteria was not identified by the VA examiner.  There is also no additional evidence in the record suggesting that the Veteran's condition exhibits any of the other criteria set forth in the diagnostic code.  

Accordingly, the Board finds that the Veteran did not experience two or more of the relevant additional symptoms set forth in the ratings criteria to satisfy a 30 percent disability rating under Diagnostic Code 7122 for the period beginning on March 9, 2016.  The Board also finds that the staged ratings currently assigned to the Veteran are proper, and do not warrant alteration at this time.  See Hart v. Mansfield, 21 Vet. App. 505 (2009).


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for cold injury residuals of the left foot for the period prior to March 9, 2016 is granted.

Entitlement to an initial disability rating of 20 percent, but no higher, for cold injury residuals of the right foot for the period prior to March 9, 2016 is granted.

Entitlement to a disability rating in excess of 20 percent for cold injury residuals of the left foot since March 9, 2016 is denied.

Entitlement to a disability rating in excess of 20 percent for cold injury residuals of the right foot since March 9, 2016 is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


